Citation Nr: 0936995	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for weakness in the 
arms and legs.

2.  Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an earlier effective date prior to 
February 29, 2008, for the assignment of a 20 percent 
disability evaluation for residuals of a cold injury to the 
right lower extremity.

4.  Entitlement to an earlier effective date prior to 
February 29, 2008, for the assignment of a 20 percent 
disability evaluation for residuals of a cold injury to the 
left lower extremity.

5.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2005, June 2008, and September 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The April 
2005 rating decision granted service connection for PTSD and 
assigned a noncompensable evaluation effective from December 
21, 2004.  The June 2008 rating decision assigned separate 20 
percent disability evaluations for residuals of cold injury 
to the right and left lower extremities effective from 
February 29, 2008.  The September 2008 rating decision denied 
entitlement to TDIU.  The Veteran appealed those decision to 
BVA, and they were referred to the Board for appellate 
review.

The Board remanded the issue of PTSD for further development 
in September 2006.  That development was completed, and the 
case was returned to the Board for appellate review.  In 
April 2007, the Board issued a decision denying entitlement 
to a higher initial evaluation for PTSD.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a January 2009 
Memorandum Decision, the Court vacated the April 2007 Board 
decision and remanded the matter to the Board.

The issues of entitlement to a higher initial evaluation for 
PTSD and entitlement to TDIU will be addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have weakness in the 
arms and hands that is causally or etiologically related to 
his military service. 

3.  A final September 2006 Board decision denied an 
evaluation in excess of 10 percent for the Veteran's 
residuals of cold injury to the right lower extremity as well 
as for residuals of cold injury to the left lower extremity

4.  Following the issuance of the September 2006 Board 
decision, a formal or informal claim for an increased 
evaluation for residuals of cold injury to the right and left 
lower extremities was not received prior to February 29, 
2008.

5.  The evidence of record does not show that it was 
factually ascertainable one year prior to February 29, 2008, 
that the Veteran's residuals of cold injury to the right and 
left lower extremities were manifested by arthralgia or other 
pain, numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities, such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis.   


CONCLUSIONS OF LAW

1.  Weakness in the arms and hands was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The requirements for an effective date prior to February 
29, 2008, for the assignment of a 20 percent disability 
evaluation for residuals of cold injury to the right lower 
extremity have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).

3.  The requirements for an effective date prior to February 
29, 2008, for the assignment of a 20 percent disability 
evaluation for residuals of cold injury to the left lower 
extremity have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Nevertheless, with respect to the Veteran's claims for an 
earlier effective date, the Board notes that such notice is 
unnecessary in this case.  The Veteran is challenging the 
effective date for the grant of an increased evaluation in a 
June 2008 rating decision.  If, in response to notice of its 
decision on a claim for which VA has already given the § 5103 
notice, VA receives a notice of disagreement that raises a 
new issue, § 7105 (d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but § 5103 does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03 and in Dingess, further notice 
from VA to the Veteran is not required with regard to his 
claims for an earlier effective date prior to February 29, 
2009, for the assignment of separate 20 percent disability 
evaluations for residuals of cold injury to the right and 
left lower extremities.  

With respect to the Veteran's claim for service connection 
for weakness in the arms and hands, the RO did provide the 
appellant with notice in March 2008 prior to the initial 
decision on the claim in June 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the March 2008 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the August 2008 statement of 
the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2008 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2008 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2008 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the March 2008 letter informed 
him that a disability rating was assigned when a disability 
was determined to be service connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
his claimed disorder.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  

The January 2009 Memorandum Decision did indicate that the 
Veteran had reported that there were outstanding records from 
the Social Security Administration (SSA).  However, it was 
also noted that he had contended that SSA records were based 
upon his PTSD, and there is no indication that he is 
receiving SSA benefits for weakness in the arms and hands or 
for residuals of cold injury to the lower extremities.  
Indeed, a search of the SSA Data System was conducted in 
April 2006, which showed that the Veteran was receiving SSA 
benefits due to his age rather than for a recognized 
disability.  Therefore, the SSA records are not pertinent or 
relevant to the issues on appeal, and there is no violation 
of the duty to assist by VA in not obtaining them for 
purposes of this decision.  See Loving v. Nicholson, 19 Vet. 
App. 96 (2005); cf. Hayes v. Brown, 9 Vet. App. 67 (1996).

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for weakness in the arms and hands.  Under the 
law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

However, a VA examination is unnecessary to decide the claim 
for service connection in this case because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
event, disease, or injury to which a current diagnosis of 
weakness of arms and hands could be related.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for weakness in 
the arms and legs.  The Veteran has not indicated why he 
believes he currently has weakness in his arms and hands.  
Nor has his representative made any specific contentions as 
to how such a disorder is related to service.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder or any pertinent 
symptomatology.  In fact, his January 1953 separation 
examination found his upper extremities to be normal, and he 
did not report having a medical history of arthritis or 
rheumatism; bone, joint, or other deformity; lameness, a 
painful or "trick" shoulder or elbow; neuritis; or, 
paralysis.  Moreover, the medical evidence of record does not 
show that the Veteran sought treatment immediately following 
his separation from service or for many decades thereafter.  
Therefore, the Board finds that weakness in the arms and 
hands did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
weakness in the arms and hands, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that weakness in 
the arms and hands manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a current disorder to the Veteran's military service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links a current disorder to a 
disease or injury in service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for weakness in the 
arms and legs.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  See Gilbert, 1 Vet. App. at 54.  Accordingly, the 
Board concludes that service connection for weakness in the 
arms and hands is not warranted.  

II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
29, 2008, is the correct date for the assignment of separate 
20 percent disability evaluations for the Veteran's service-
connected residuals of cold injury to the right and left 
lower extremities.  While the appellant has alleged that he 
is entitled to an earlier effective date prior to February 
29, 2008, for the assignment of the separate 20 percent 
disability evaluations, there is no basis under the governing 
legal criteria to establish that an earlier effective date is 
warranted.

A rating decision dated in April 2002 granted service 
connection for cold weather injury and assigned a 
noncompensable evaluation effective from May 14, 2001.  The 
Veteran appealed that decision, and a November 2002 rating 
decision and statement of the case continued the 
noncompensable evaluation.  He then filed a substantive 
appeal, and a December 2003 Board decision found that a 10 
percent disability evaluation was warranted for the cold 
weather injury.  The appellant was provided a copy of that 
decision, and the Board's decision in the matter is final.  
See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 
20.1105.  A December 2003 rating decision effectuated the 
Board's decision and assigned separate 10 percent disability 
evaluations for residuals of cold injury to the right and 
left lower extremities effective from May 14, 2001. 

The Veteran's representative did submit a notice of 
disagreement in March 2004 in which he indicated that the 
Veteran was appealing a February 2004 rating decision 
addressing the issues of entitlement to an increased 
evaluation for residuals of cold injury of the right and left 
lower extremities, which were assigned separate 10 percent 
disability evaluation.  However, the Board notes that there 
was no rating decision issued in February 2004.    

Nevertheless, a letter was sent to the Veteran in April 2004 
explaining that his March 2004 notice of disagreement could 
not be accepted because he was disagreeing with a Board 
decision and any disagreement with a Board decision must be 
made to BVA or to the Court within 120 days of the BVA 
decision.  The Veteran's representative submitted a notice of 
disagreement in April 2004 contending that the Veteran had a 
valid appeal.

The RO issued a SOC in May 2004 addressing the issue of 
whether there was a valid notice of disagreement regarding 
the December 2003 Board decision, which granted a 10 percent 
disability evaluation for a cold weather injury.  The RO 
determined that the notice of disagreement could not be 
accepted because the December 2003 rating decision was merely 
effectuating the determination of the Board and noted that 
the December 2003 Board decision was final.  The RO observed 
that the Veteran had been provided a copy of his appellate 
rights and that he should have appealed to the Court, filed a 
motion with the Board, or filed a new claim with the RO.  

The Veteran continued his appeal regarding his submission of 
a notice of disagreement with the December 2003 rating 
decision effectuating the December 2003 Board decision.  
However, in an October 2005 decision, the Board determined 
that the Veteran did not appeal its December 2003 decision to 
the Court, and as a result, the December 2003 Board decision 
had become final.  The Board also found that the Veteran's 
notice of disagreement with the December 2003 rating 
decision, which merely implemented the Board decision, lacked 
legal merit.  Thus, the appeal was denied.  The appellant was 
provided a copy of the October 2005 decision, but he did not 
file an appeal with the Court or a motion with the Board.  
Therefore, the Board's decision in the matter is final.  See 
38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 
20.1105.

Meanwhile, the Veteran did submit an informal claim for an 
increased evaluation in March 2004.  However, a June 2004 
rating decision continued his separate 10 percent disability 
evaluations.  The Veteran did appeal that decision, but a 
September 2006 Board decision denied entitlement to separate 
evaluations in excess of 10 percent for residuals of cold 
injuries to the right and left extremities.  The Board notes 
that the Veteran did not appeal the September 2006 decision, 
and thus, the decision is final.

Following the issuance of the September 2006 Board decision, 
the Veteran first presented his claim for an increased 
evaluation for his residuals of cold injury to the right and 
left lower extremities on February 29, 2008.  In this regard, 
a VA employee called the Veteran on that particular date at 
which time he indicated that he needed a doctor's appointment 
for an increased in benefits for the weakness in his legs.  
The June 2008 rating decision currently on appeal then 
granted a 20 percent disability evaluation for each lower 
extremity effective from February 29, 2008, which was the 
date of the phone call.  

The record does not contain any statement dated earlier than 
February 29, 2008, indicating an intent to file a claim.  In 
fact, the Veteran did not submit anything to VA between the 
issuance of September 2006 Board decision and February 29, 
2008, that pertained to or referred to his residuals of cold 
injury.  Therefore, the Veteran did not demonstrate an intent 
to raise an informal claim for an increased evaluation prior 
to February 29, 2008.

The Board does observe that there are VA medical records 
dated between September 2006 and February 2008, including 
records documenting the Veteran's treatment for a large wound 
on the dorsal aspect of the left leg, muscle cramps in his 
legs, and ankle pain.  There are also records dated earlier 
in February 2008 indicating that he had pedal edema and 
venous stasis changes.  VA regulations provide that the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of 
claim when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or where a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  
However, despite some of these records documenting treatment 
for the Veteran's legs, he did not express any intent to file 
a claim for an increased evaluation at that time.  Indeed, 
there was no mention of the Veteran's cold injury at the time 
of such treatment, nor did he indicate during the treatment 
that he was service-connected for a bilateral lower extremity 
disorder or that such a disability may have worsened.  In 
fact, it is unclear as to whether such treatment was even for 
manifestations of his service-connected residuals of cold 
injury.  Rather, the Veteran appears to have merely sought 
treatment for his legs.  Therefore, it was not clear that the 
Veteran intended to file a claim.  While VA is obligated to 
consider all possible bases for compensation, this does not 
mean that it must consider claims that have not been raised.  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought); Cf. Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it 
was expressed).  Therefore, the Board finds that the Veteran 
did not express an intent to file a claim for an increased 
evaluation for his service-connected residuals of cold injury 
to the right and left lower extremities during his VA 
treatment following the issuance of the September 2006 Board 
decision and prior to his submission of an informal claim on 
February 29, 2008.  Thus, the Board finds that a formal or 
informal claim was not received prior to the informal claim 
filed on February 29, 2008.

While the date of claim has been established, the Board must 
next determine under 38 C.F.R. § 3.400(o)(2) the earliest 
date as of which it is factually ascertainable that an 
evaluation in excess of 10 percent was warranted during the 
one year prior to February 29, 2008.  As previously 
discussed, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date.  Otherwise, it will be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2). 

The Veteran's residuals of cold injury to the bilateral lower 
extremities have been separately evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.4104, Diagnostic Code 
7122.  Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent disability 
evaluation is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

The medical evidence dated between February 29, 2007, and 
February 29, 2008, does not show that the Veteran had 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities, 
such as osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  VA medical records dated in April 2007 
documented him as having complaints of muscle cramps in his 
legs.  However, upon examination, his lower extremities were 
normal.  Musculoskeletal and neurologic examinations were 
also negative.  

The Veteran was also seen in September 2007 for right ankle 
lateral maleol pain as well as left ankle pain, but it was 
noted that such pan was possibly resulting from a sprain.  
Moreover, there is no indication that he had any of the other 
manifestations specified under Diagnostic Code 7122.  

VA medical records dated in October 2007 further indicated 
that an examination of the Veteran's lower extremities was 
normal.  He was later seen on February 22, 2008, at which 
time it was noted that he did not have any unilateral 
numbness, tingling, or weakness.  His strength was 4+/5 in 
the lower extremities bilaterally, and his deep tendon 
reflexes were 2+ throughout.  A musculoskeletal and extremity 
examination did reveal pedal edema and venous stasis changes, 
but there was no clubbing cyanosis.  Nevertheless, it is not 
evident from the February 22, 2008, record that the Veteran 
met the criteria under Diagnostic Code 7122, as the necessary 
findings were not discussed.

Indeed, it was not until the time of the Veteran's VA 
examination on June 13, 2008, that he was shown to have met 
the criteria for a 20 percent disability evaluation under 
Diagnostic Code 7122.  Therefore, the Board finds that it was 
not factually ascertainable one year prior to February 29, 
2008, that the Veteran satisfied the necessary criteria for 
an evaluation in excess of 10 percent for his residuals of 
cold injury to the right and left lower extremities.

Based on the foregoing, the Board finds that the September 
2006 Board decision became final and that the Veteran's 
statements and medical evidence following the issuance of 
that decision did not demonstrate an intent to raise an 
informal claim for an increased evaluation prior to February 
29, 2008.  Therefore, the Board finds that a formal or 
informal claim was not received prior to the informal claim 
filed on February 29, 2008.  In addition, the Board finds 
that Veteran would not have been entitled to an increased 
evaluation until the time of his VA examination on June 13, 
2008.  As previously noted, the effective date for an 
increased evaluation will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, it will be the date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to February 29, 
2008, for the assignment of the separate 20 percent 
disability evaluation for residuals of cold injury to the 
right and left lower extremities.


ORDER

Service connection for weakness in the arms and hands is 
denied.

An earlier effective date prior to February 29, 2008, for the 
assignment of a 20 percent disability evaluation for 
residuals of cold injury to the right lower extremity is 
denied.

An earlier effective date prior to February 29, 2008, for the 
assignment of a 20 percent disability evaluation for 
residuals of cold injury to the left lower extremity is 
denied.


REMAND 

Reasons for Remand:  To afford the Veteran VA examinations 
and to obtain clarification from a private psychologist.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Veteran was afforded a VA PTSD examination 
in February 2005 at which time the examiner stated that the 
Veteran had never received medical treatment for his PTSD.  
However, the Court in the January 2009 Memorandum Decision 
that VA medical records dated in November 2004 did indicate 
that the Veteran was suffering from flashbacks to war and 
PTSD associated with depression and that other VA medical 
records documented the Veteran as taking trazodone "for 
sleep adjunctive (PTSD)."  It was also observed that a 
January 2005 VA discharge summary documented a possible PTSD 
diagnosis, noted his trazodone treatment, and stated that he 
was being referred back to his primary care provider for 
further evaluation for PTSD and continued treatment.  The 
Court determined that such records showed that the Veteran 
received treatment for PTSD prior to his February 2005 VA 
examination and that the examiner erred in stating otherwise.

The Board does observe that during the pendency of the appeal 
and following its prior April 2007 decision the Veteran was 
afforded an additional VA examination in August 2008 in 
connection with his claim for an increased evaluation.  
However, the examiner indicated that he did not review the 
claims file.  Applicable regulations state that it is 
essential that, both in the examination and evaluation, each 
disability be viewed in relation to its history.  See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); see also 38 C.F.R. § 3.326 (2002); 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Therefore, the Board finds that an additional 
VA examination is in order in this case for the purpose of 
thoroughly ascertaining the severity and manifestations of 
the Veteran's service-connected PTSD.

In addition, the Court noted in its January 2009 Memorandum 
Decision that a letter was sent in April 2005 to the 
September 2004 private psychologist in care of the Veteran's 
representative.  In particular, the letter had noted that the 
private psychologist had diagnosed the Veteran as having both 
depression and PTSD and requested that he clarify which 
symptoms were related to the Veteran's depression and which 
ones were manifestations of his service-connected PTSD.  The 
Court observed that there was no response to the April 2005 
letter, but also noted that it was not directly sent to the 
private psychologist.  Therefore, the Board finds that the RO 
should take this opportunity to send another clarification 
letter to the September 2004 private psychologist.  

In addition, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
TDIU.  Therefore, the evidence of record does not include a 
medical opinion based on a review of the Veteran's claims 
file addressing his employability.  Thus,the Board finds that 
a medical opinion is necessary for the purpose of determining 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send a letter to the 
September 2004 private psychologist 
noting that he had previously diagnosed 
the Veteran with both depression and 
PTSD.  He should be requested to 
provide clarification as to which 
symptoms are related to the Veteran's 
nonservice-connected depression and 
which symptoms are manifestations of 
his service-connected PTSD.
2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
post-service medical records, the 
September 2004 private psychological 
evaluation, and the February 2005 and 
August 2008 VA examination reports.  
The examiner should comment on the 
severity of the Veteran's service-
connected PTSD and report all signs and 
symptoms necessary for rating the 
Veteran's PTSD under the General Rating 
Formula for Mental Disorders.

The findings of the examiner should 
also address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected disorders, the 
examiner should state so in the report.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  It 
should be noted that the Veteran is 
currently service-connected residuals 
of cold injury to both lower 
extremities, tinnitus, hearing loss, 
and PTSD.  The examiner should comment 
on the effect of the Veteran's service-
connected disabilities on his ability 
to engage in any type of full-time 
employment and whether, in the 
examiner's opinion, the service-
connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs. 

5.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  The 
RO should readjudicate the claim for 
TDIU considering the outcome of the 
adjudication for a higher initial 
evaluation for PTSD.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


